Citation Nr: 1026501	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  06-24 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for ulcerative colitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, 
in part, denied service connection for ulcerated colitis.

In June 2009, a Travel Board hearing was held before the 
undersigned Acting Veterans Law Judge at the Waco, Texas RO.  A 
transcript of that proceeding has been associated with the claims 
folder.

In September 2009, the Board remanded for further development.  
The Board specifically instructed the RO to provide the Veteran 
an examination for his ulcerated colitis and to readjudicate the 
claim.  Subsequently, in December 2009, the Veteran was provided 
an examination for his disability and his claim was readjudicated 
in a May 2010 supplemental statement of the case.  Thus, there is 
compliance with the Board's remand instructions.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (noting that where the remand 
orders of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance).


FINDING OF FACT

The preponderance of the evidence is against a finding that the 
Veteran's current ulcerative colitis is related to service. 


CONCLUSION OF LAW

Ulcerative colitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in February 2005, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2009).  Specifically, the RO 
notified the Veteran of: information and evidence necessary to 
substantiate the claim; information and evidence that VA would 
seek to provide; and information and evidence that the Veteran 
was expected to provide.  In March 2006, the RO also notified the 
Veteran of the process by which initial disability ratings and 
effective dates are established.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The claim was subsequently readjudicated in a 
May 2010 supplemental statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (noting that VA cured 
failure to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2009).  
Service treatment records have been associated with the claims 
file.  All identified and available treatment records have been 
secured.  

As the Board will discuss in detail in its analysis below, the 
Veteran was provided with VA examinations in October 2006 and 
December 2009.  While the Board previously determined that the 
October 2006 VA examination report was not probative, the report 
of the December 2009 examination reflects that the examiner 
reviewed the Veteran's past medical history, recorded his current 
complaints, conducted an appropriate evaluation, and rendered 
appropriate diagnoses and opinions consistent with the remainder 
of the evidence of record.  The Board, therefore, concludes that 
this examination report is adequate for purposes of rendering a 
decision in the instant appeal.  See 38 C.F.R. § 4.2 (2009); see 
also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Veteran and his representative have not contended otherwise.  
Thus, the duties to notify and assist have been met.
Analysis

The Veteran essentially contends that his current ulcerative 
colitis is related to service.   He asserts that he had gastritis 
during active duty, which went untreated, and subsequently 
developed into irritable bowel syndrome, which also went 
untreated during service.  He has indicated that his irritable 
syndrome then progressed to its present condition of ulcerative 
colitis.

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b).

With respect to Hickson element (1), current disability, the 
record is replete with diagnoses of ulcerative colitis.  
Therefore, Hickson element one is met. 

As to element (2), in-service incurrence or aggravation of a 
disease or injury, service treatment records, including the 
examination report at service discharge, do not reflect any 
complaints, treatment, or diagnoses of ulcerative colitis.  
However, a June 1970 service treatment record shows that the 
Veteran complained of abdominal cramping.  He was diagnosed with 
gastroenteritis.  Upon review of the record, the December 2009 VA 
examiner determined that the Veteran's service treatment records 
do not show ulcerative colitis.  The examiner found that the 
treatment in service was not for ulcerative colitis as there were 
no other manifestations of such noted (e.g. bloody diarrhea, 
rectal bleeding, and weight loss).  He concluded that it was 
unlikely that the current ulcerative colitis is the same 
condition diagnosed as gastroenteritis during service.  In the 
absence of evidence of in-service incurrence or aggravation of 
ulcerative colitis, Hickson element (2) is not met and service 
connection may not be granted for this disorder on this basis 
alone.

For the sake of completeness, the Board will also address the 
remaining Hickson element, medical nexus.  See Luallen v. Brown, 
8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) (noting that the Board has the fundamental 
authority to decide in the alternative).

In this regard, the Board notes that with Hickson element (3), 
medical nexus, the question presented is the relationship, if 
any, between the Veteran's current disability and his military 
service, is essentially medical in nature.  The Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The October 2006 VA examiner noted that the evidence was 
insufficient to render an opinion, without resorting to mere 
speculation, to say that the Veteran's ulcerative colitis is a 
continuation of his symptoms that he had in service, as no 
further workup was done at that time (despite the Veteran's 
assertion that his symptoms were the same since 1969 and 
gradually worsened until 2003 when he needed surgery).  

Pursuant to the Board's September 2009 remand, the Veteran was 
afforded another examination in December 2009.  As noted above, 
the examiner concluded that it was unlikely that the Veteran's 
current colitis is the same condition diagnosed as 
gastroenteritis during service.


The Veteran has submitted no competent nexus evidence to contrary 
to the opinion cited above.  The Veteran has been accorded ample 
opportunity to furnish medical and other evidence in support of 
his claim; he has not done so.  See 38 U.S.C.A. § 5107(a) (it is 
a claimant's responsibility to support a claim for VA benefits).

To the extent that the Veteran himself, or his representative, 
contends that a medical relationship exists between his current 
disability and service, the Board acknowledges that the Veteran 
is competent to testify as to his observations, Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, 
lay witnesses may, in some circumstances, opine on questions of 
diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009) (Board's categorical statement that "a 
valid medical opinion" was required to establish nexus, and that 
a layperson was "not competent" to provide testimony as to nexus 
because she was a layperson, conflicts with Jandreau).  However, 
in this case, testimony as to a possible relationship between the 
Veteran's current ulcerative colitis and his military service, to 
include treatment for gastroenteritis, is an etiological question 
unlike testimony as to a separated shoulder, varicose veins, or 
flat feet, which are capable of direct observation.  See 
Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing 
dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay 
testimony is competent to establish the presence of varicose 
veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) 
(unlike varicose veins or a dislocated shoulder, rheumatic fever 
is not a condition capable of lay diagnosis); Falzone v. Brown, 8 
Vet. App. at 405 (lay person competent to testify to pain and 
visible flatness of his feet).  There is nothing in the record to 
suggest that the Veteran has the appropriate training, 
experience, or expertise to render medical opinions regarding the 
etiology of his ulcerative colitis.  
see 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions).  While the Veteran is competent to report what he 
experienced in service, he is not competent to ascertain the 
etiology of his current ulcerative colitis, and the causative 
factor for such is not readily subject to lay observation.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 
(1994).  Accordingly, the Board finds the Veteran's opinion 
regarding the etiology of his ulcerative colitis to be outweighed 
by the opinion proffered by the December 2009 VA examiner.  

To the extent that the Veteran contends that his ulcerative 
colitis has continued since service, the Board is of course aware 
of the provisions of 38 C.F.R. § 3.303(b), discussed above, 
relating to chronicity and continuity of symptomatology.  
However, there is no indication of ulcerative colitis for years 
after service.  On the contrary, the first diagnoses are in noted 
in the mid 1990's.  Notably, private treatment records dated in 
the mid 1990's reflects that the Veteran indicated the onset of 
his disorder was 1991 which is inconsistent with his more recent 
reports of onset during service.  This inconsistency calls into 
question the credibility of the Veteran's current statements.  In 
weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

In order to establish chronicity and continuity of 
symptomatology, supporting medical evidence is required.  See 
Voerth v. West, 13 Vet. App. 117, 120-1 (1999) (noting that there 
must be medical evidence on file demonstrating a relationship 
between the Veteran's current disability and the claimed 
continuous symptomatology, unless such a relationship is one as 
to which a lay person's observation is competent).  Such evidence 
is lacking in this case.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (noting that it was proper to consider the 
veteran's entire medical history, including the lengthy period of 
absence of complaint with respect to the condition he now 
raised).  Accordingly, service connection may not be established 
via continuity of symptomatology under 38 C.F.R. § 3.303(b).

Therefore, Hickson element (3), medical nexus, would also not be 
satisfied and the claim fails on this basis.

In conclusion, for the reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
ulcerative colitis.  The benefit sought on appeal is accordingly 
denied.


ORDER

Service connection for ulcerative colitis is denied. 



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


